Citation Nr: 1232653	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel






INTRODUCTION

The Veteran served on active duty from March 2003 to May 2004, with additional service in the Alabama Army National Guard from February 1982 to December 2006.  The Veteran served in Southwest Asia from May 2003 to April 2004.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The Veteran's case comes from the VA Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in January 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, additional development is needed prior to the disposition of the Veteran's claim.

In January 2010, the Board remanded the claim on appeal, in part so that the Veteran could be provided with a VA examination to determine the nature and etiology of any gastrointestinal disability found, to include peptic ulcer disease.  The Veteran was provided with a VA examination in December 2010.  That report gave diagnoses of gastroesophageal reflux disorder (GERD) and chronic pancreatitis.  The examiner then opined that the Veteran's pancreatitis was at least as likely as not caused by or a result of the Veteran's service.  However, service connection d for pancreatitis had already been granted by a January 2006 rating decision, rending further etiological evidence regarding that disorder moot.  In addition, no medical opinion was provided with regard to the etiology of the Veteran's GERD.

To rectify the latter oversight, the Veteran was provided with a VA medical opinion in May 2011.  However, the medical opinion provided is confusing and the Board is incapable of determining what etiological conclusions it reaches, if any.  In addition, the rationale given appears to be simple quotations from medical literature without any apparent relationship to the facts of the Veteran's case.  The only etiological relationship discussed therein that the Board can discern is that peptic ulcer disease can be related to GERD.  However, that conclusion is unhelpful to the claim on appeal, as neither of those disorders are currently service-connected and there is no further discussion about whether one or both of them is otherwise related to the Veteran's service.

In addition, in the January 2010 remand, the Board specifically noted that, during a February 2007 VA general medical examination, the Veteran complained of a history of GERD with an onset in 1997.  On this basis, the Board specifically stated that the examiner should provide an opinion as to whether the Veteran had a gastrointestinal disability which pre-existed any periods of active duty service and active duty training, and was aggravated during those periods of active duty service and active duty training.  Neither the December 2010 VA examination nor the May 2011 VA medical opinion provided that opinion.  Accordingly, the Board finds that the December 2010 VA examination and the May 2011 VA medical opinion are inadequate.

If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO did not provide the Veteran with an adequate VA examination, with opinion, as requested by the January 2010 Board remand.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Schedule a VA examination to determine the nature and etiology of any current gastrointestinal disability, including peptic ulcer disease.  Any indicated tests should be accomplished.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should provide the following opinions:

(a) Diagnose all current gastrointestinal disabilities, including peptic ulcer disease.  If the Veteran is found to not have peptic ulcer disease, the examiner must specifically explain that finding in light of the October 2004 diagnosis of chronic peptic ulcer disease.

(b) Is it at least as likely as not (50 percent or more probability) that any gastrointestinal disability, specifically including the peptic ulcer disease that was diagnosed in October 2004 and the GERD diagnosed in December 2010, was incurred in or is due to or the result of any period of the Veteran's active service or active duty training?  The examiner must consider the Veteran's statements regarding the incurrence of peptic ulcer disease in conjunction with the opinion, in addition to his statements regarding the continuity of symptomatology.  The opinion is not required with respect to any pancreatitis found.

(c) Is there clear and unmistakable evidence that any gastrointestinal disability, including peptic ulcer disease, pre-existed the Veteran's periods of active service or active duty training?  The opinion is not required with respect to any pancreatitis found.

(d) If so, is it as likely as not (50 percent probability or more) that any preexisting gastrointestinal disability, including peptic ulcer disease, underwent a permanent increase in severity beyond the natural progression of the disease, during or as a result of his service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.  The opinion is not required with respect to any pancreatitis found.

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


